 

Case 1:17-cv-00928-RBK-KMW Document 50-4 Filed 01/24/20 Page 1 of 10 PagelD: 391

MARKS, O’NEILL, O’BRIEN,

DOHERTY & KELLY, P.C.

BY: Christian M. Scheuerman, Esquire ATTORNEY FOR DEFENDANT
- Attorney I.D. 02710-2007 Healthcare Revenue Recovery
535 Route 38 East Group, LLC

Suite 501

Cherry Hill, NJ 08002
(856)663-4300

447-102973(SXK/CMS)

 

UNITED STATES
Elaine Levins and William Levins, on DISTRICT COURT
behalf of themselves and others similarly CAMDEN VICINAGE
situated
DOCKET NO. 1:17-cv-00928-
VS. RBK-KMW
Healthcare Revenue Recovery Group, CIVIL ACTION
LLC d/b/a ARS Account Resolution
Services

 

 

BRIEF IN SUPPORT OF MOTION FOR SUMMARY
JUDGMENT ON BEHALF OF HEALTHCARE REVENUE
RECOVERY GROUP, LLC
MARKS, O’NEILL, O’BRIEN,

DOHERTY & KELLY, P.C.

Cherry Tree Corporate Center
Suite 501
535 Route 38 East
Cherry Hill, New Jersey 08002

 

{NJ062994.1}

 
 

Case 1:17-cv-00928-RBK-KMW Document 50-4 Filed 01/24/20 Page 2 of 10 PagelD: 392

TABLE OF CONTENTS

Page
PRELIMINARY STATEMENT. ...........cccssssrsccccssssscsscccessescesnseessssssnsnssscsssssesessoees 1
PROCEDURAL HISTORY ...........sccccssscsccsscrccssccsccccrecsecesssesensessessenansssessssssessooes 1
STANDARD OF REVIEW .....cccccccccsccccsocsssocesccccccccseseessesccccenseasansssnessessssnessssssseoses 2
LEGAL ARGUMENT .....ssssssccsssssssroccccccsvccsccscessccssnscscsceccccsncennsesessesseoesecssssasesooes 3

I. THE FDCPA § 1692e(14) CLAIM FAILS BECAUSE “ARS” IS THE
NAME UNDER WHICH DEFENDANT USUALLY TRANSACTS
BUSINESS AND/OR IS A COMMONLY USED ACRONYM IN ......ccssssscseees 3

CONCLUSION... ...cssssscssosssssscesccccscseccnsssccscsccessonsecsnseesenseseessesossasccanessanscssansosensoonses 7

{NJ062994.1} i

 
 

Case 1:17-cv-00928-RBK-KMW Document 50-4 Filed 01/24/20 Page 3 of 10 PagelD: 393

TABLE OF AUTHORITIES
Page(s)
Cases

Anderson v. Liberty Lobby, Inc.,
ATT U.S. 242 (1986) ...ccescesescecsecceseceecesetsecssecseseseessesesessesscnssensoeneees 3

Celotex Corp. v. Catrett,
477 U.S. 317 (1986)... .cceccccccsseccssteeestreeseneecereeereseecereesesuseeesseeseeneees 2

Gray v. York Newspapers, Inc.,
957 F.2d 1070 (3d Cir. 1992)... .ccccccccsseseseeeseeeeeesenseeneeseearereeenneens 3

Levins v. Healthcare Revenue Recovery Grp. LLC,
902 F.3d 274 (3d Cir. 2018)... eecccecsesneccesseeeeceeseeeeesnsnseeseeseneeerenas 4

Startzell v. City of Phila.,
533 F.3d 183 (3d Cir. 2008)... .cescccesseeesssccesseeeeeseeecssneesesaeeseeseeenas 2

 

Trap Rock Indus., Inc. v. Local 825, Int’] Union of Operating
Engineers, AFL-CIO,

 

982 F.2d 884 (3d Cir. 1992 )sisessaswasavanmscsuaucameacsvenrcnmaraeaneecenaven 3
Statutes
FDCPA § 1692d(6) ...ccccccccccccsssccesssecessecessecesscresesaeeeesereseaeesneeseseeeseeees 2
FDCPA §16926 ...0..ceecceeeesceesseeeesneerereeesesseerssnseresuaesessesesaeesees 1,2,3,4
Rules
Fed. R. Civ. P. 56 cocccccccccsessscecesesceeceescessceeceeeeeveceeeeeseneneseeeetereneeeeeeeeeeas 2,3

{NJ062994.1} u

 
 

Case 1:17-cv-00928-RBK-KMW Document 50-4 Filed 01/24/20 Page 4 of 10 PagelD: 394

PRELIMINARY STATEMENT

The sole remaining issue in this case is whether the Defendant used its “true
name” when it communicated with the Plaintiffs. As explained by the Third
Circuit, the true name requirement of the FDCPA permits a debt collector to use its
full business name, the name under which it usually transacts business, or a
commonly used acronym. The evidence in the record displays that in every
communication with the Plaintiffs, Defendant used the name “ARS,” which is an
abbreviation of its registered trade name. The evidence further displays that
Defendant usually transacts business with other consumers using the name “ARS.”
Thus, the Defendant did not violate FDCPA §1692e(14) and summary judgment is

appropriate.

PROCEDURAL HISTORY

On February 12, 2017, the Plaintiffs filed a putative class action complaint
for alleged violations of the FDCPA. (See Complaint, Exhibit A). In response to
a motion to dismiss, on April 12, 2017, the Plaintiffs filed a First Amended
Complaint. (See First Amended Complaint, Exhibit B). Defendant filed a motion
to dismiss the amended complaint, which the Court granted on September 26,
2017. (See September 26, 2017 Order and Opinion attached as Exhibit C). The

Plaintiffs appealed the September 26, 2017 Order.

{NJ062994.1} 1

 
 

Case 1:17-cv-00928-RBK-KMW Document 50-4 Filed 01/24/20 Page 5 of 10 PagelD: 395

On August 22, 2018, the Third Circuit issued an Opinion vacating in part
and affirming in part the September 26, 2017 Order. (See Third Circuit Decision
attached as Exhibit D). The Third Circuit concluded that the amended complaint
stated a prima facie claim under FDCPA §1692e(14), but that the Plaintiffs failed
to state a claim under FDCPA § 1692d(6) or § 1692e(10). (Exhibit D, page 3).
The allegation that Defendant did not use its true name when communicating with
Plaintiffs is the only claim remaining in the case. (Exhibit D).

STANDARD OF REVIEW

Pursuant to Fed. R. Civ. P. 56, summary judgment is appropriate where the
"the pleadings, depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any ... demonstrate the absence of a genuine issue
of material fact." Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal
citations omitted). The Court must view all evidence and draw all reasonable
inferences in the light most favorable to the non-moving party. See Startzell v. City
of Phila., 533 F.3d 183, 192 (3d Cir. 2008) (citation omitted).

The moving party bears the initial burden of informing the Court of the basis
for its motion and demonstrating the absence of a genuine issue of material fact.
Celotex, 477 U.S. at 322-23. Once the burden is met, the burden shifts to the non-
moving party to "set forth specific facts showing that there [are] . .. genuine

factual issues that properly can be resolved only by a finder of fact because they

{NJ062994.1} 2

 
 

Case 1:17-cv-00928-RBK-KMW Document 50-4 Filed 01/24/20 Page 6 of 10 PagelD: 396

may reasonably be resolved in favor of either party." Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 250 (1986).

The party opposing summary judgment may not "rest upon mere
allegation[s] or denials of his pleading," but must set forth specific facts and
present affirmative evidence demonstrating that there is a genuine issue for trial.
Id. at 256-57; Fed. R. Civ. P. 56(c)(1)(A). Additionally, "if the non-moving party's
evidence 'is merely colorable, . . . or is not significantly probative, .. . summary
judgment may be granted.'" Trap Rock Indus., Inc. v. Local 825, Int'l Union of

Operating Engineers, AFL-CIO, 982 F.2d 884, 890-91 (3d Cir. 1992) (quoting

 

Gray v. York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992))

 

LEGAL ARGUMENT

I. THE FDCPA s ee ie CLAIM FAILS BECAUSE “ARS” IS THE
NAME UNDER WHI DEFENDANT USUALLY TRANSACTS
BUSINESS AND/OR IS A COMMONLY USED ACRONYM IN

The sole remaining issue in this case is whether the Defendant used its
“true name” when communicating with the Plaintiffs as required by FDCPA
§ 1692e(14). As explained by the Third Circuit, “Section 1692e prohibits a
debt collector from ‘us[ing] any false, deceptive, or misleading
representation or means in connection with the collection of any debt.’”

Levins v. Healthcare Revenue Recovery Grp. LLC, 902 F.3d 274, 281 (3d

Cir. 2018).

(NJ062994.1} 3

 
 

Case 1:17-cv-00928-RBK-KMW Document 50-4 Filed 01/24/20 Page 7 of 10 PagelD: 397

The Third Circuit has adopted the FTC interpretation of the “true name”
requirement of § 1692e(14). Levins, 902 F.3d at 281. This requires a debt
collector to use its full business name, the name under which it usually transacts
business, or a commonly-used acronym when communicating with consumers, as
long as “it consistently uses the same name when dealing with a particular
consumer.” Id. (quoting Statements of General Policy or Interpretation Staff
Commentary On the Fair Debt Collection Practices Act, 53 Fed. Reg. 50097,
50107 (Dec. 13, 1988).

The evidence in the record displays that in every communication with the
Plaintiffs, Defendant used the name “ARS,” which is a short form of its registered
trade name. The evidence further displays that Defendant usually transacts
business using the name “ARS,” and that it is a commonly used abbreviation of its
registered trade name. Thus, the Defendant did not violate FDCPA §1692e(14)
and summary judgment is appropriate.

“ARS Account Resolution Services” is a registered alternative trade name in
New Jersey for HRRG, and ARS Account Resolution Services is an
unincorporated division of HRRG. (See trade name registration attached as
Exhibit E). (See deposition transcript of David Friedlander, page 50:14-6, attached
as Exhibit F). It performs collection services on more severely delinquent and

older accounts than HRRG. (See deposition transcript of David Friedlander, page

(NJ062994,1} 4

 
 

Case 1:17-cv-00928-RBK-KMW Document 50-4 Filed 01/24/20 Page 8 of 10 PagelD: 398

73:23-74:1, attached as Exhibit F). ARS Account Resolution Services began its
operations in January 2009. Since then, “ARS” has always been the name under
which it usually transacts business with the public. (See ARS Interrogatory
responses, number 10, attached as Exhibit G).

The Plaintiffs received a collection letter from ARS on November 30, 2015.
(See November 30, 2015 collection letter attached as Exhibit H). The upper left
hand corner of the letter, the only portion visible through the window envelope,
refers to Defendant as “ARS.” The name “ARS” is written in font in the upper
left hand corner of the letter which is twice as large as any other font in the letter.
(See November 30, 2015 collection letter attached as Exhibit H).

The first sentence of the November 30, 2015 letter indicates that “ARS” will
be used as an abbreviation for ARS Account Resolution Services throughout the
letter. The letter states that, “[t]he healthcare creditor(s) shown below hired ARS
Account Resolution Services (ARS) to collect the balance due.” (See November
30, 2015 collection letter attached as Exhibit H). The bottom of the November 30,
2015 letter directs that all payments should be mailed to:

ARS

P.O.B0x630806

Cincinnati, OH 45263-0806

(See November 30, 2015 collection letter attached as Exhibit H).

{NJ062994.1} 5

 
 

Case 1:17-cv-00928-RBK-KMW Document 50-4 Filed 01/24/20 Page 9 of 10 PagelD: 399

If a credit card payment is made, ARS’ website, arspayment.com, advises
that “ARS” will appear on a consumer’s credit card statement. (See ARS
Interrogatory responses, number 9, attached as Exhibit G). The Plaintiffs admit in
the amended complaint that in all telephone communications with the Defendant,
Defendant used the name “ARS.” (See complaint par. 31, Exhibit B). Specially,
multiple telephone messages were left with Plaintiffs on various dates, and in every
one the caller was identified as “ARS.” (See Defendant Interrogatory answers no.
3, Exhibit G).

ARS representatives have frequent live telephone calls with consumers.
(See deposition transcript of David Friedlander, page 176:8-12, attached as
Exhibit F). During telephone conversations between ARS representatives and
consumers, ARS representatives are trained to identify the company as “ARS.”
(See deposition transcript of David Friedlander, page 176:16-20, attached as
Exhibit F). The reason is because non-debtor, third-parties, may answer the
telephone. Using ARS does not disclose the nature of the call to any potential
third-parties. (See deposition transcript of David Friedlander, page 176:24-177:4,
attached as Exhibit F).

ARS has a quality control program where managers in the company listen to
past recorded telephone conversations between ARS representatives and

consumers. HRRG and ARS President, David Friedlander, has listened to many

{NJ062994.1} 6

 
 

Case 1:17-cv-00928-RBK-KMW Document 50-4 Filed 01/24/20 Page 10 of 10 PagelD: 400

past calls between ARS representatives and consumers. (See deposition transcript
of David Friedlander, page 178:5-12, attached as Exhibit F). The name used by
ARS representatives in the recorded telephone calls which Mr. Friedlander has
listened to is “ARS.” (See deposition transcript of David Friedlander, page
178:13-16, attached as Exhibit F).

Thus, summary judgment is appropriate because in all communications with
the Plaintiffs the name ARS was used by the Defendant. The evidence in the
record also displays that the name ARS is the name under which Defendant usually
transacts business with consumers and is a commonly used abbreviation of its

registered trade name.

CONCLUSION

For the above reasons, the Court should respectfully grant summary

Judgment and dismiss the amended complaint with prejudice.

MARKS, O’NEILL, O’BRIEN,
DOHERTY & KELLY, P.C.

/s/ Christian M. Scheuerman, Esquire
Christian M. Scheuerman, Esquire
Attorney for Defendant

 

(NJ062994.1} 7

 
